DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.

 Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/2/20, with respect to the claim rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.   Applicant’s point is well taken that the molecular weight range is not fairly taught by the prior art, and applicant has discovered that specific effects due to the cited molecular weight range.  These molecular weight ranges and their effects are not recognized or taught in the prior art, as in the context of claim 1.
Applicant argues that Sato and the instant invention have the same inventive entity.  However, there are different inventors between Sato 2017/0292039 (which names Sato and Sakabe) and the instant invention (which names Shinoda and Nishimura).  The inventive entity is different.  
Declaration Under 35 USC 1.130 and Attribution of Inventor’s Work Under 35 USC 102(b)(1)(A)
The affidavit filed on 12/2/20 also does not apply to 35 USC 102(b)(1)(A) because the affidavit’s statement of common ownership does not apply to the exception of a grace period disclosure by the inventor or obtained from the inventor.  As explained above, the inventive entities are different.  The exceptions under 35 USC 102(b)(1)(A) do not apply.  The affidavit is not sufficient to remove Sato as prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chien is cited to show a composition with a polyoxyalkylene surfactant [0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713